                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF


VS.                                                          CRIMINAL NO. 2:16-cr-10-KS-MTP


DOUGLAS CHAUNCEY WILLIAMS                                                            DEFENDANT


   ORDER REGARDING MOTION TO PROCEED IN FORMA PAUPERIS ON APPEAL


   This Court has considered the appellant Motions for Leave to Proceed in forma pauperis on

Appeal [68] and [73], the certified trust fund accounts statement or institutional equivalent, and

all consents and other documents required by the agency having custody of the appellant to

withdraw funds from the account.

   The Motions for Leave to Proceed in forma pauperis on Appeal [68] and [73] pursuant to 28

U.S.C. § 1915 are DENIED for the following reasons:

       Pursuant to 28 U.S.C. § 915(a)(3) and Fed. R. App. P. 24(a)(3)(A), the court
       certifies that the appeal is not taken in good faith. The Court in its Order [64]
       set forth the number of reasons why the Motion to Vacate [56] filed by Williams
       is without merit. His complaints were clearly answered, and he has in fact appealed
       his case one time to the Fifth Circuit and the appeal was found to be without
       merit. This appeal would allow him a “second bite at the apple” and would be
       a waste of judicial resources if it were to proceed.

       Although this Court has certified that the appeal is not taken in good faith under 28 U.S.C.

§1915(a)(3) and Fed. R. App. P. 24(a)(3), the applicant may challenge this finding pursuant to Baugh

v. Taylor, 117 F. 3d 197 (5th Cir. 1997), by filing a separate motion to proceed IFP on appeal with the

Clerk of Court, United States Court of Appeals for the Fifth Circuit, within 30 days of this order. The

cost to file a motion to proceed on appeal with the Fifth Circuit is calculated below, and if the
appellant moves to proceed on appeal IFP, the prison authorities will be directed to collect the fees as

calculated in this Order.

   If the appellant files a separate motion to proceed IFP on appeal with the Clerk of Court, U.S.

Court of Appeals for the Fifth Circuit, Douglas Chauncey Williams will be reassessed an initial

partial appeal fee of thirty dollars ($30.00). This initial partial appeal fee is derived from the

“financial authorization” attached to his Motion [73] to Proceed on Appeal in forma pauperis.

At the time he files a separate Motion to Proceed IFP on Appeal, the agency having custody of

the prisoner shall collect this amount from the trust fund account or institutional equivalent when

funds are available and forward to the Clerk of the District Court.

   Thereafter, the prisoner shall pay the balance of the appeal fee, in periodic installments. The

appellant is required to make payments of twenty percent (20%) of the preceding month’s

income credited to the appellant’s prison account until the appellant has paid the total filing fee

of five hundred five dollars ($505.00). The agency having custody of the prisoner shall collect

this amount from the trust fund account or institutional equivalent, when funds are available and

when permitted by 28 U.S.C. § 1915(b)(2), and forward it to the Clerk of the District Court, 501

East Court Street, Suite 2.500, Jackson, MS 39201.

   If the appellant moves to proceed on appeal IFP, the Clerk shall mail a copy of this Order to

the Inmate Accounting Office, FMC Fort Worth, Federal Medial Center , P.O. Box 15330, Fort

Worth, Texas 76119, or other persons or entities with responsibility for collecting and remitting

to the District Court interim filing payments on behalf of prisoners, as designated by the facility

in which the prisoner is currently or subsequently confined.




                                                   2
SO ORDERED this the __14th___ day of February, 2019.




                                            __s/Keith Starrett_________________
                                            UNITED STATES DISTRICT JUDGE




                                        3
